Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 1 of 10




                       EXHIBIT 1




                               1
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 2 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 3 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 4 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 5 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 6 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 7 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 8 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 9 of 10
Case 1:20-cv-02480-PAE Document 4-1 Filed 05/11/20 Page 10 of 10
